DETAILED ACTION
Notice to Applicant
Claims 1-15 are pending and are examined herein. This is a Non-Final Rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  6, 7 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 6 refers to a “the body portion” with no prior antecedent basis. The Office has interpreted the claim to refer to some body portion of the fixing tube. Claim 6 also refers to “the fixing tube” whereas the prior claim 5 refers only to “fixing tubes.” It is not clear which fixing tube is being referred to. The Office has interpreted the claim to be referring to either or both fixing tube(s). 
	Claim 7 requires “wherein the connection portion faces left and right outer sides of the fixing tube.” It is not clear how “the connection portion,” which the instant figures and disclosure depict as on a left or right side of the pack can “face” both “left and right outer sides of the fixing tube.” Looking at instant Fig. 4, while two connection portions 227 can be on both sides of one or more fixing tubes (corresponding to the tube at H2), “the connection portion” in the singular cannot be. The claims as written do not require two connection portions on either side, as depicted or described, and so the claim is indefinite. The Office has interpreted the claim in line with e.g. instant Fig. 4.
	Claim 10 requires “wherein the connection portion has a bent structure at which an end thereof is bent upward or downward.” But claim 1 already requires that the “a connection portion” protrusively extends from the body portion so “that the protrusively extending portion is bent upward or downward 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusaba (US 2015/0255225 to Kusaba et al.).
	Regarding Claim 1, Kusaba teaches:
a battery pack comprising a plurality of battery modules arranged in a front and rear direction (Fig. 1, para 0069)
wherein each of the plurality of battery modules includes a plurality of cylindrical cells 10 arranged in a horizontal direction and having electrode terminals 11/12 formed at an upper portion and a lower portion thereof, respectively (Fig. 1, para 0060)
a module housing having a plurality of hollows 21 in which the plurality of cylindrical battery cells are accommodated (Fig. 1, para 0082)


    PNG
    media_image1.png
    965
    629
    media_image1.png
    Greyscale

a connection plate having a body portion 60a/60b at the upper portion or the upper portion of the plurality of cells and provided with a plurality of connection terminals 61 respectively in electrical contact and connection with the electrode terminal(s) of the cell(s) and a connection portion 60c configured to protrusively extend in a left or right direction from the body portion so that the extending portion is bent upward or downward from the body portion and the bent 
	Regarding Claim 2, Kusaba teaches:
wherein the terminals 71 are provided at opposite ends of the module and are connected at one end to connection plates from a first module and at the other “connection portion” end protrusively extending upward or downward from the connection plate they are connected to a terminal from another module having a similar terminal structure to connect modules in order to increase the power output of the battery device (paras 0066-0069)
	Regarding Claim 3, Kusaba teaches:
wherein the connection plate has extends further out towards a foremost/rearmost terminal to connect neighboring packs (Fig. 1) interpreted to read on the claimed “expanded structure” in the broadest reasonable interpretation of the phrase
	Regarding Claim 4, Kusaba teaches:
wherein various “ribs” in the sense of protrusive elements are arbitrarily definable in the sidewalls of the module housing wherever the module of Kusaba shows elevation changes in the outer surface (see Fig. 2)
	Regarding Claim 8, Kusaba teaches:
wherein the module housing includes a protection plate 46 ridged outward from the left and right outer walls thereof (see ridges at the slits 44b) and having a plate shape with a predetermined thickness (Figs. 3 and 7)
	Regarding Claim 10, Kusaba teaches:
wherein the connection portion has a bent structure at which an end thereof is bent upward or downward (see Figs.)
	Regarding Claims 14 and 15
a vehicle as an external device (para 0051)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaba (US 2015/0255225 to Kusaba) in view of Ijaz (US 2009/0297892 to Ijaz et al.).
	Regarding Claims 5-7, Kusaba does not teach:
wherein the module housing includes fixing tubes at left and right outer sides having a hollow structure perforated in a vertical direction
wherein the fixing tube has a vertical terminal protrusively extending in a vertical direction to an upper/lower surface and a body portion with a guide hole perforated in a vertical direction so that the terminal of the fixing tube protruding in a vertical direction is inserted therein
wherein the connection portion faces left and right outer sides of the fixing tube 
	Ijaz, however, from the same filed of invention, regarding a battery module with cylindrical cells, teaches a battery module having fixing tubes for inserting bolts 354 that protrusively extend in a vertical direction to an upper/lower surface with guide holes perforated in a vertical direction (Fig. 3A).

    PNG
    media_image2.png
    960
    826
    media_image2.png
    Greyscale

Ijaz further teaches that the bus bars are bent and face in towards sides of the fixing tubes (see Fig. 3A). It would have been obvious to one of ordinary skill in the art to provide fixing tubes like those of Ijaz to the module in Kusaba with the motivation to provide a tie-structure extending through the module, so as to provide pressure or otherwise secure the top and bottom of the module together. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaba (US 2015/0255225 to Kusaba) in view of Takagi (JP 2016-091959,) in further view of Park1 (US 2018/0277803 to Park et al.).
	Regarding Claim 9, Kusuba does not explicitly teach:
a protection member at least partially inserted and fixed in an outer wall of the module housing facing the connection portion and having a plate shape with a thickness
	While Kusuba teaches unitary connection plates with connection portions, It was known in the art to make modular connection structures with extrusivley protruding connection portion that are welded together along the connection section. Takagi, for example, teaches such a structure (see abstract, Figs. 1-5). Making separable what had previously been non-portable or unmovable has been found to be obvious. See In re Lindberg, 194 F. 2d 732, 93 USPQ 23 (CCPA 1952); In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); and MPEP § 2144.02 V, A [R-5]. It would have been obvious to one of ordinary skill in the art to provide the connection structures of Kusuba in separable pieces welded together at the connection portions, as taught in Takagi, with the motivation to modularize the top and bottom portions.
	Moreover, Park1, also from the same field of invention, regarding a module for battery cells, teaches that welding close to battery cells can damage them, and that it was known in the art that protection members can be disposed between a battery cell assembly and an outer cover area when welding (para 0017). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It would have been obvious to one of ordinary skill in the art to provide a protection member at least partially inserted and fixed in an outer wall of the modified battery of .
	
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaba (US 2015/0255225 to Kusaba) in view of Park2 (US 2013/0052515 to Park et al.).
	Regarding Claims 11 and 12, Kusaba teaches:
a plurality of other battery modules with a connection bus bar (e.g. 71) having an electrically conductive material that connects at least two connection plates of neighboring modules (para 0069)
wherein the connection bus bar includes a definable contact portion in contact with a first connection plate, a definable contact portion in contact with a second contact plate, and an arbitrarily definable “detouring portion” having both ends respectively connected to the first and second contact portions
	Kusaba does not explicitly teach:
wherein the detouring portion is “stepped outward from” the contact portions
wherein the battery modules are placed on top of each other
	Placing battery modules in stacked relation was known in the art. Park2, for instance, from the same field of invention, teaches stacking battery modules and providing a connection bus bar that bends down and forms a “detouring portion” that is “stepped outward from” definable contact portions (Fig. 5).

    PNG
    media_image3.png
    1155
    827
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to stack the modules of Kusaba in order to fit the modules in a given geometric space, and to lengthen the interconnectors appropriately, including providing a bus bar connection with an overlapping “stepped outward” portion for connection via e.g. welding, as taught in Park2, with the motivation to securely and ably connect the stacked modules. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kusaba (US 2015/0255225 to Kusaba) in view of Nakayama (US 2017/0288199 to Nakayama et al.) and/or Park3 (US 2015/0287964 to Park et al.).
	Regarding Claim 13, Kusaba does not explicitly teach:
a hook structure at left and right outer walls of the module housing to protrusively extend outward from the outer walls of the module housing so that the connection portion of the connection plate is closely fixed to the outer wall of the module housing
	Nakayama, however, regarding a battery module with connection structures, teaches hook portions of the module 51/52 to ensure a bus bar for connecting cells does not move relative to the module wall (Fig. 4). Similarly, Park3, regarding a battery module, teaches hook structures 180 on outer side walls for holding an electrical connection component to the side wall of the module (Fig. 8). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to provide a hook structure that protrudes from the outer walls of the housing in order to more closely fix a bus bar of Kusaba to the module walls. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723